DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action elating to serial application number 17/084,716 filed 10/30/2020. Claims 1-20 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. in claim 1, line 5, the intended scope of the phrase “provided to the shaft” is unclear and confusing as it is not clear as to what the connection between the shaft and the inner ring is and how the ring is connected to the shaft.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 60-043137) in view of WO (2017/006865. JP 60-043137) discloses a bearing structure, comprising:
a shaft (7) provided with a turbine impeller;
a pair of rolling bearings (8/9) accommodated in a bearing hole; and each bearing including:
an inner ring (10) mounted on the shaft (19); and
an outer d ring (12) having a portion of a damper ring (2) on
an outer periphery of the outer ring (2);
an opposing surface (21) opposed to, a turbine impeller

a first oil supply groove (same as 21) formed in the opposing
surface and opposed to at least the damper ring (2) portion and the lateral surface of the outer ring (12). JP 60-043137) fails to disclose the outer ring has damper portion formed on the outer periphery.  WO (2017/006865 discloses a bearing structure comprising an outer ring (7a) having a damper portion (25) formed on the outer periphery of the outer ring. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the device of JP 60-043137) to include damper portion formed on the outer periphery of the outer ring in view of WO (2017/006865) in order to provide damping to the outer ring during high and fluctuating loads and to suppress the effects of the vibration of the shaft.
	Regard claim 2, as seen in fig. 1, JP 60-043137) discloses the outer ring is rotatable with respect to the housing bore.
	  Regarding claims 3 and 4, JP 60-043137) discloses the first oil supply groove (21) extends to at least a position opposed to, in an axial direction of the shaft, an innermost portion in a radial direction of the lateral surface (the outer radial face of the outer ring on the outer side (see drawing example) of the outer ring, and wherein the opposing surface includes an opposing portion (see drawing illustration) that continues to the first oil supply groove in a circumferential direction of the shaft and that is closest to the lateral surface of the outer ring on the opposing surface (see figs. 1 and 3).

the first oil supply groove (21).
	Regarding claim 18, JP 60-043137) clearly discloses the device is a turbocharger (see page 1 (Utility model claims) of English translation of JPS60-043137U)) 
Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 60-043137) in view of WO (2017/006865) as applied to claim 1 above, and further in view of DE 20-2016-211569. The combination of JP 60-043137) in view of WO (2017/006865) fails to disclose a first oil passage, a second oil passage and a third oil passage as claimed. However, JP 60-043137) only shows two oil passage (3, 4) between the bearings (8, 9). DE 20-2016-211569 discloses a bearing arrangement comprising:
a first oil passage (8) formed in the inner peripheral surface of the bearing hole (9) and opened toward the rolling bearing (13 as seen on the left side) provided on the turbine impeller side;
a second oil passage (8) formed in the inner peripheral surface of the bearing hole and opened toward the rolling bearing (13 as seen on the right side) provided on a compressor impeller side; and
a third oil passage (10 as seen in the center) formed in the inner peripheral surface of the bearing hole and opened between the first oil passage (8) and the second oil passage (8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the device of JP 60-043137) to 
Regarding claim 17, JP 60-043137) clearly discloses the pair of rolling bearings (8, 9) are angular rolling bearings and having face to face duplex configuration (see fig. 1).
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
	
    PNG
    media_image1.png
    790
    1484
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656